Citation Nr: 1620378	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-12 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, and if so, whether service connection is warranted.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for PTSD and hypertension, denied entitlement to nonservice-connected pension benefits, and declined to reopen a previously denied claim of entitlement to service connection for hepatitis. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In his May 2011 substantive appeal, on VA Form 9, the Veteran requested to appear for a Board hearing in Washington, DC.  The Veteran's requested hearing was scheduled for February 16, 2016.  Due to a weather delay on the day of the scheduled hearing, the Veteran was contacted by a Board employee.  The Board employee ascertained that the Veteran did not receive notice of his scheduled hearing because the notice was sent to an incorrect address.  The Veteran's representative subsequently confirmed this and advised the Board of the correct address.  The Veteran requested that he be scheduled for a videoconference hearing as early as possible.

Pursuant to the Veteran's continued desire to appear for a Board hearing, and showing of good cause, this appeal must be remanded to the AOJ in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for the earliest possible Board videoconference hearing at his local RO.  

Ensure that the hearing notice is sent to the Veteran's correct address in Birmingham, Alabama.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

